Citation Nr: 0330378	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the residuals of cold 
injuries to the hands and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for the residuals of cold injuries to 
the hands and feet.  


REMAND

In this case, the veteran contends that he was stationed in 
Korea in the Inchon area for over a year, and that in 
February 1952, it was particularly cold, and he was housed 
outside.  He recalls numbness and burning in both feet during 
that time, and he noticed that his hands were very white.  
The veteran has reported that he has had problems with his 
hands and feet since discharge, problems that he believes are 
related to cold injuries he received to his hands and feet in 
service.

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the veteran has submitted a statement from a private 
physician, Anthony Nicassio, M.D., dated February 2000, who 
indicated that he had been following the veteran since 1979 
for various problems, including chronic discomfort of the 
hands and feet.  The Board finds that these private medical 
records must be obtained and associated with the veteran's 
claims folder, as they may be crucial in helping to show that 
the veteran has residuals of cold injuries that are related 
to service.  In addition, any other outstanding private or VA 
records relevant to the issue of the veteran's reported cold 
injuries should be obtained and associated with the veteran's 
claims folder.

Finally, once the above development is completed, the Board 
finds that the veteran should be scheduled for another VA 
cold injury protocol examination, with findings and opinions 
given based on all evidence of record.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.	The veteran should be asked to submit the 
names and addresses of all private and VA 
physicians who have treated him for the 
residuals of cold injuries at any time 
since service.  After obtaining the 
necessary releases, these records should be 
obtained and associated with the claims 
folder, to specifically include all 
available records from Dr. Anthony J. 
Nicassio.

2.	After the above development has been 
completed, a VA cold injury protocol 
examination should be scheduled.  All 
indicated tests should be accomplished and 
all clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should indicate whether the 
veteran has specific identifiable residuals 
of any cold injury.  If so, whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that any 
cold injury residuals found are related to 
service or in-service occurrence.

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




